     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 1 of 15



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   WILLIAM C. PEACHEY
     Director
 3   Office of Immigration Litigation,
     District Court Section
 4   WILLIAM C. SILVIS
     Assistant Director
 5   SARAH B. FABIAN
     Senior Litigation Counsel
 6   United States Department of Justice
     Civil Division
 7   Office of Immigration Litigation
     District Court Section
 8   P.O. Box 868, Ben Franklin Station
     Washington, D.C. 20044
 9   Tel: (202) 532-4824
     Fax: (202) 305-7000
10   sarah.b.fabian@usdoj.gov
     Attorneys for Defendants
11
12                          UNITED STATES DISTRICT COURT
13                          FOR THE DISTRICT OF ARIZONA
14
     Jane Doe #1; et al.,                    )
15                                           )
                  Plaintiffs,                )     Case No. 15-cv-250-TUC-DCB
16                                           )
           v.                                )     DEFENDANTS’ COMMENTS
17                                           )
                                             )     AND OBJECTIONS TO
     Chad Wolf, Acting Secretary, United
18                                           )     PLAINTIFF’S PROPOSED
     States Department of Homeland           )
19                                                 ORDER FOR PERMANENT
     Security, et al.,                       )
                                             )     INJUNCTION
20                Defendants.                )
                                             )     Date: March 4, 2020
21                                           )
                                             )     Hon. David C. Bury
22
23
           Pursuant to the Court’s February 19, 2020 Findings of Fact and Conclusions
24
     of Law (ECF No. 482) (“Order”), Defendants hereby file their Comments and
25
     Objections to Plaintiffs’ proposed Order for Permanent Injunction (ECF No. 484).
26
27
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 2 of 15




 1     I.    Defendants’ Comments/Objections Related to “Definitions”
 2     a. “Adequate Food”
 3           • Defendants object to the use of the term “long term detention”
 4              because it is a term of art that does not apply here.
 5                 o In order to make this definition consistent with the Court’s
 6                    Order, Defendants propose that “long-term detention” should
 7                    be replaced with “time in detention beyond 48-hours.”
 8           • Defendants further object to the phrase “maintaining detainee health”
 9              as applied to “adequate food” and propose that this language be
10              removed from the definition.
11     b. “Bed”
12           • Defendants are concerned that the definition proposed by Plaintiffs
13              would reduce the number of operationally feasible options available to
14              Defendants. Defendants request that the Court permit them to fulfill
15              the requirement to provide beds by utilizing a raised platform on
16              which a Mat could be placed. Accordingly, Defendants request that
17              the Court add “raised platform with a Mat” to this definition, and
18              amend the last sentence of this definition to read: “A Mat placed on
19              the floor is not a bed.”
20     c. “Blanket” – no objection.
21     d. “Book In” – no objection.
22     e. “Detainee” – no objection
23     f. “Defendants” – no objection.
24     g. “Exigent Circumstances”
25           • Defendants object to the definition of “Exigent Circumstances” in the
26              proposed order because it is vague and inconsistent with the Court’s
27              Order. In general, whether an Exigent Circumstance exists will have
                                             2
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 3 of 15




 1              to be considered on a case-by-case basis, and will be tracked by
 2              Defendants as noted below in the proposed order.
 3           • Defendants propose that for clarity, and to make this definition
 4              consistent with the Court’s Order, the definition should be amended to
 5              read: “Exigent Circumstances shall mean any extreme circumstance
 6              caused by an acute event outside of CBP’s control that precludes
 7              CBP’s full compliance with the terms of this Order, including, for
 8              instance, Acts of God/natural disasters; other emergencies (fires,
 9              terrorism, etc.); full or partial government shutdown; or public health
10              concerns in a particular facility. This includes any such occurrences
11              that may affect receiving agencies and their ability to take custody of
12              individuals from CBP. Periodic surges that occur along the border are
13              a chronic condition that do not constitute Exigent Circumstances.”
14     h. “Order” – no objection
15     i. “Logistical Impossibility”
16           • Defendants note that some receiving agency locations may only intake
17              during specific hours, i.e. 10am-2pm. For clarity, and to reflect this
18              operational reality, Defendants propose that the following edit be
19              made to the proposed definition: “Logistical Impossibility shall mean
20              that CBP is unable to transfer a Processing Complete Detainee to the
21              appropriate receiving agency because that agency is operationally
22              closed for intake. In no case shall Logistical Impossibility be
23              construed to extend beyond the next business day.”
24     j. “Mat”
25           • As discussed above in conjunction with the proposed definition for
26              “Bed,” Defendants request that the Court permit them to fulfill the
27
                                             3
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 4 of 15




 1              requirement to provide beds by utilizing a raised platform on which a
 2              Mat could be placed.
 3           • Defendants therefore request that this definition be amended to read:
 4              “Mat shall mean a mattress or pad that can be disinfected and cleaned.
 5              A Mat shall include those currently being provided as of this Order in
 6              the Tucson Sector.”
 7     k. “Medically-trained Professional”
 8           • Defendants object to this definition to the extent that it excludes some
 9              medical professionals who provide medical care at Tucson Sector
10              Border Patrol facilities. Defendants also would propose the use of the
11              term “Medical Professional” as that is the term used in the Court’s
12              Order.
13           • Defendants propose the following changes to this definition: “Medical
14              Professional shall mean only a physician, physician assistant, nurse
15              practitioner, certified Emergency Medical Technician, paramedic,
16              licensed practical nurse, licensed vocational nurse, or a registered
17              nurse.”
18     l. “Mylar Sheet”
19           • Defendants propose that the term used here be changed to “Mylar
20              Blanket” as opposed to “Mylar Sheet.” The record of this case does
21              not reflect the use of the term Mylar Sheet by CBP.
22     m. “Paper Shower” – no objection
23     n. “Parties” – no objection
24     o. “Plaintiffs” – no objection
25     p. “Potable Water” – no objection
26     q. “Processing Complete” – no objection
27     r. “Shower” – no objection
                                             4
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 5 of 15




 1     s. “Time in Detention”
 2              • Defendants object to this definition to the extent that it is not
 3                  consistent with the Court’s Order and would include CBP facilities
 4                  outside of Tucson Sector and might include time spend at a non-CBP
 5                  facility.
 6              • Consistent with Page 18 of the Court’s Order, Defendants propose
 7                  that this definition should be amended to read: “Time in Detention
 8                  shall mean time in custody at a Tucson Sector Border Patrol station,
 9                  calculated from book-in at a Tucson Sector Border Patrol station.
10                  Temporary book-outs to a hospital, jail, or any other facility where
11                  beds and showers are available, will not be counted as Time in
12                  Detention, and will not be included in the 48-hour calculation.”
13      t. “Station”
14               • As proposed, this definition is potentially confusing. Defendants
15                  propose removing this definition and just referring to the facilities at
16                  issue as “Tucson Sector Border Patrol stations”
17     II.      Defendants’ Objections to “Conditions of Confinement”
18
     Section 1
19
20     • Defendants find footnote 1 confusing and propose that it be removed.

21     • Defendants object to the use of the word “assigned” in Section 1.a. That

22           term is vague and undefined, and was not included in the Court’s Order.

23           Defendants propose that it be removed from that Section.

24     • Defendants object to Section 1.b to the extent that it would require a

25           detainee to have a Shower even if he or she did not want one. For clarity,
26           Defendants propose that Section 1.b be changed to read “Access to
27           Showers”
                                                 5
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 6 of 15




 1     • In Section 1.e, Defendants propose that the term “Medical Assessment” be

 2        defined as “an assessment consistent with the assessment that is currently

 3        performed at the Tucson Coordination Center on all tender age children and

 4        anyone with positive health intake interview or anyone with medical issue

 5        identified.” This could be accomplished by adding this to the “Definitions”

 6        section above.

 7     • Defendants also propose that “Medically-Trained Professional” be changed

 8        to “Medical Professional” consistent with the comment above.

 9   Section 2

10     • Defendants object to the inclusion of this Section in its entirety. “Processing
11        Complete” is clearly defined by the Court’s Order, and contains no such
12        presumption. Rather, Processing Complete is identified and tracked as a
13        status/function within e3DM. It is unclear how such a presumption would
14        operate or what effect it would have on the implementation of the Court’s
15        Order. Defendants propose that this Section be removed in its entirety.
16   Section 3
17     • Defendants propose that the language of this Section be changed slightly to
18        avoid repetition, address operational realities, and avoid the use of the term
19        “bedding” which has a different meaning in CBP’s TEDS Policy.
20        Defendants propose the following edited language for this section:
21        “Defendants shall continue to provide Detainees with the items in ¶ 1.a-d of
22        this Order until Detainees are transferred to another agency, repatriated,
23        released, or otherwise no longer in the custody of Tucson Sector Border
24        Patrol. In particular, Showers and a clean Blanket shall be made available
25        every 48 hours.”
26
27
                                              6
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 7 of 15



     Section 4
 1
 2     • Defendants object to the second sentence of this Section to the extent that it

 3         is unclear what obligations it places on CBP. Defendants submit that there

 4         are situations where a detainee may choose to place his or her mat in the

 5         toilet area, even though space would permit him or her not to do so. In such

 6         cases, CBP asks the Court to provide clarity regarding its obligations to

 7         prohibit a detainee from doing so. Defendants propose the inclusion of a

 8         “reasonable efforts” standard, requiring that “Where a detainee chooses to

 9         place his or her mat in a toilet area, Defendants shall make reasonable efforts

10         to prohibit mat-sleeping in toilet areas.”

11   Section 5

12      • Defendants object to the first and second sentences of this Section to the

13         extent that they would require Defendants to adhere to mat capacities at all

14         times. Defendants propose that the following language be added to the
15         beginning of this Section to reflect this concern: “When Mats are in use
16         inside a hold room . . .”
17      • Defendants also propose that the following sentence be added to this Section
18         to allow Defendants some flexibility in manage overcrowding for detainees
19         while they are being processed: “To prevent overcrowding, Defendants may
20         retrieve Mats from detainees so long as no detainee is deprived of a Mat for
21         more than twelve hours in any twenty-four hour period.”
22      • Defendants object to the last sentence of this Section because it is internally
23         inconsistent. First, by its definition, operational necessity is precisely what
24         would prohibit Defendants from moving detainees between hold rooms even
25         where space might appear to be available. Second, it is not clear what is
26         meant by the terms “empty or underused” hold rooms. Defendants propose
27         that the last sentence of this Section should be deleted.
                                               7
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 8 of 15



     Section 6
 1
 2     • Defendants object to this section to the extent that it contains requirements

 3         that go significantly beyond what is required by the Court’s Order. The

 4         Court’s Order permanently extends the requirements of the preliminary

 5         injunction, and to the extent that this Section implements that part of the

 6         Order Defendants do not object. However, the Court’s Order specifically

 7         declined to conclude that Defendants are in violation of the Due Process

 8         Clause with regard to the conditions identified within this Section during the

 9         first 48 hours of confinement, nor does it express any intent to order

10         Defendants to provide conditions that the Court found it is already providing

11         during the first 48 hours of confinement. For the Court to order Defendants

12         to do so, without finding Defendants in violation, is not consistent with

13         applicable law. Therefore, the majority of this Section which seeks to have

14         this Court order Defendants to continue existing practices for which the

15         Court did not find Defendants in violation should be deleted.

16            o Defendants therefore propose that Section 6 be deleted in its entirety

17               except for the first sentence of that section which reads as follows:

18               “The sleeping, personal hygiene, and medical provisions of the

19               Preliminary Injunction (Order (Doc. 244) at 28 ¶¶ 1-4) are hereby

20               made permanent.”

21      • If the Court does not agree that Section 6 should be deleted in its entirety,
22         then Defendants propose that instead of the proposed language offered by
23         Plaintiffs, the Court should simply order Defendants to comply with their
24         own National Standards on Transport, Escort, Detention, and Search
25         (“TEDS”) policy and any other applicable policies with regard to Sleep,
26         Personal Hygiene, Medical Screening and Care, Food and Water, and
27         Temperature.
                                               8
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 9 of 15




 1     • Finally, if the Court determines that it will follow Plaintiffs’ proposed

 2        language for this Section, then Defendants propose the following edits to

 3        this Section so that it is consistent with Defendants’ current practices as

 4        reflected in the Court’s Order.

 5           o Section a – Defendants propose changing “Mylar Sheet” to “Mylar

 6              Blanket” consistent with the proposal above.

 7           o Section b – Defendants propose the addition of the language “access

 8              to personal privacy to use a paper shower” in Section b.1, and “or pre-

 9              pasted toothbrush” at the end of Section b.2.

10           o Section c – Defendants propose that they be required to provide

11              “access to garbage receptacles as needed”

12           o Section d – Defendants propose that the language be changed to say

13              the following: “on demand or ensure that all hold rooms . . .” to reflect

14              the operational realities of how feminine hygiene products are

15              provided

16           o Section f – Defendants propose that this Section should read:

17              “Conduct health intake interview on detainees at initial Book-In at all

18              Tucson Sector Border Patrol holding and processing facilities, unless

19              the detainee is being booked-in directly following release from a

20              hospital or local health center.”

21           o Section g.i. – Defendants propose that the language “immediately

22              report any observed or reported injury or illness” be removed as this
23              language is vague and it is not clear to whom such observations or
24              reports should be reported.
25           o Section g ii – This section is needlessly burdensome. Defendants
26              propose that this Section be changed as follows: “Upon a Detainee’s
27
                                              9
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 10 of 15



                 entry into any Tucson Sector Border Patrol holding or processing
 1
                 facility.”
 2
              o Section h – Defendants object to the requirement that all meals be
 3
                 “hot” and propose removal of that language. Defendants also object to
 4
                 the language “that are adequate to maintain detainee health” because it
 5
                 is vague, overbroad, and not found in the Court’s Order. Defendants
 6
                 propose that this language also should be removed, or at a minimum
 7
 8               should be replaced with the language: “that are adequate to meet

 9               acceptable dietary standards.”

10            o Section j – Defendants propose that this Section require that food for

11               juveniles and pregnant detainees should be provided in accordance

12               with the Flores Settlement Agreement and the TEDS standards.

13   Section 7

14     • Defendants object to the requirement that they make “every possible effort”

15        as this standard imposes an unreasonable burden on Defendants. Defendants

16        propose that the standard instead be that they are required to make

17         “reasonable efforts consistent with operational necessities.”

18   Section 8

19     • Defendants propose that this Section be amended to add clarity, and to
20        reflect operational realities as follows: “Exigent Circumstances may
21        temporarily excuse compliance with ¶ 1 of this Order only as long as the
22        Exigent Circumstances last, plus a reasonable amount of time following the
23        conclusion of the Exigent Circumstances for Defendants to return to
24        compliance. Non-compliance proximately caused by a bona fide Exigent
25        Circumstance shall not be considered a violation of this Order, so long as
26        best efforts are made to cure the non-compliance as promptly as reasonably
27        practicable.”
                                             10
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 11 of 15




 1
       III.   Defendants’ Comments/Objections to “Monitoring and E3DM
 2            Documentation”
 3
     Section 9
 4
       • Defendants object to this Section as written to the extent that it would
 5
          require Defendants to add tracking requirements into e3DM that would be
 6
          unnecessary and extremely burdensome. Implementing the proposed
 7
          tracking requirements would take agents’ time away from the tasks
 8
          necessary to complete processing and move a detainee out of Tucson Sector
 9
          Border Patrol custody and would result in delays leading to longer times in
10
          custody. This is plainly at odds with the purposes of the Court’s Order, and
11
          at the same time Plaintiffs have provided no basis to find that their proposal
12
          is reasonable or serves any useful purpose. Defendants therefore object to
13
          this Section as proposed.
14
              o Defendants propose that instead this Section should be amended to
15
                 provide Defendants the opportunity to develop a tracking mechanism
16
                 in e3DM that, as much as possible, utilizes existing data fields, and is
17
                 consistent with the purposes of the Court’s Order.
18
              o Defendants propose that this Section be amended to read as follows:
19
                 “Defendants shall track, and document in e3DM, the time that an
20
                 individual detainee is booked in to a Tucson Sector Border Patrol
21
                 station and the time that the detainee becomes Processing Complete.
22
                 Defendants shall ensure that for each individual, Tucson Sector
23
                 Border Patrol is able to identify, using e3DM, if the individual is
24
                 Processing Complete at 48 hours. Tucson Sector Border Patrol will
25
                 ensure that detainees who have reached 48 hours in custody from
26
                 book-in are Processing Complete as soon as reasonably possible.”
27
                                             11
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 12 of 15



     Section 10 – no objection
 1
     Sections 11 and 12
 2
 3      • Defendants object to these two Sections in their entirety. Defendants object

 4         to the imposition of any outside monitoring as unnecessary and unduly

 5         burdensome. Defendants specifically object to any monitoring that would

 6         require the continued preservation of video by Defendants on an indefinite

 7         basis. As the Court is aware, video preservation is extremely costly and

 8         burdensome on Defendants, and it has little to no use to Plaintiffs going

 9         forward given the resolution of this litigation. Thus there is no reason for

10         any video preservation obligations to continue following the conclusion of

11         this litigation.

12      • If the Court determines that outside monitoring is appropriate, Defendants

13         would propose that the Court order the following:

14            o Defendants will provide Plaintiffs with e3DM data on a quarterly

15                basis for a period of 18 months following the entry of this order.
16            o Plaintiffs may request class access visits, under the same terms as
17                such visits have been provided during the course of this litigation, on
18                a quarterly basis for a period of 18 months following the entry of this
19                order.
20            o For at least two years following the entry of this order, Defendants
21                will conduct internal compliance evaluations performed by the TCA
22                Policy & Compliance Division. Defendants will ensure that these
23                compliance evaluations are designed to evaluate compliance with the
24                Court’s Order and this subsequent order.
25
26
27
                                              12
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 13 of 15



        IV.   Defendants’ Comments/Objections to “Effective Date, Burden, and
 1
              Notice”
 2
     Section 13
 3
 4      • Defendants object to this Section to the extent that it would require

 5         Defendants to come into immediate compliance with the terms of the

 6         Court’s Order and this subsequent order. Defendants request that the Court

 7         provide a phased-in compliance period for CBP to come into compliance

 8         with the Court’s Order and this subsequent order. Defendants propose that

 9         the Court allow them a period of at least 90 days from the date of this order

10         to come into compliance, and that they be required to file a status report to

11         update the Court regarding their effort to come into compliance every 30

12         days during that time period.

13   Section 14

14      • Defendants object to this Section in its entirety. Any motion to enforce any

15         order of this Court should place the burden of proof to show non-compliance
16         on the moving party. Plaintiffs have provided no basis why this burden of
17         proof should be shifted to allow them a presumption of non-compliance.
18
     Section 15 – no objection
19
20   Continued Jurisdiction
21      • Defendants propose the addition of the following language to this Section:
22         “At least seven days before any action is brought to enforce this Order, the
23         parties should meet and confer in an attempt to resolve the allegations of
24         non-compliance. Any motion to enforce compliance must contain a
25         statement that the parties have met and conferred in accordance with this
26         provision, and should explain the efforts taken by the parties to resolve the
27         issues raised in the motion in advance of filing. No sooner than eighteen
                                              13
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 14 of 15



           months following the entry of this Order, Defendants may seek termination
 1
           of this injunction by filing a motion with this court and establishing to the
 2
           Court’s satisfaction that they are in substantial compliance with the terms of
 3
           this Order.”
 4
 5
 6   Respectfully Submitted,
 7
 8   JOSEPH H. HUNT                                /s/ Sarah B. Fabian
     Assistant Attorney General                    SARAH B. FABIAN
 9   WILLIAM C. PEACHEY                            Senior Litigation Counsel
10   Director                                      United States Department of Justice
     Office of Immigration Litigation,             Civil Division
11   District Court Section                        Office of Immigration Litigation
12   WILLIAM C. SILVIS                             District Court Section
     Assistant Director                            P.O. Box 868, Ben Franklin Station
13                                                 Washington, D.C. 20044
14                                                 Tel: (202) 532-4824
                                                   Fax: (202) 305-7000
15                                                 sarah.b.fabian@usdoj.gov
16                                                 Attorneys for Defendants
17
18
19
20
21
22
23
24
25
26
27
                                              14
     Case 4:15-cv-00250-DCB Document 485 Filed 03/04/20 Page 15 of 15



                              CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on March 4, 2020, I filed Defendants’ Objections to
 3   Plaintiffs’ Proposed Order for Permanent Injunction on the District of Arizona’s
 4   ECF website. A copy of the foregoing document will be sent electronically to all
 5   counsel of record via the ECF filing system.
 6
 7                                         /s/ Sarah B. Fabian
 8                                         Senior Litigation Counsel
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             A
